 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHEAP EASY ONLINE                         Case No.: 16cv2644-WQH-MSB
     TRAFFIC SCHOOL; BORNA
12
     MOZAFARI AND MARLA                        ORDER
13   KELLER AS TRUSTEES FOR
     CHEAP EASY ON-LINE
14
     TRAFFIC SCHOOL PENSION
15   PLAN; BORNA MOZAFARI AS
     TRUSTEE FOR THE CHEAP
16
     EASY ON-LINE PROFIT
17   SHARING PLAN; EASY ON
     LINE TRAFFIC SCHOOL.COM,
18
     INC.; MARLA KELLER AS
19   TRUSTEE FOR THE MARLA
     KELLER PENSION PLAN AND
20
     MARIA KELLER 401(K) PLAN,
21                           Plaintiffs,
22   v.
23
     PETER L. HUNTTING & CO.,
24   INC.; SMI PENSIONS;
     SHEFFLER CONSULTING
25
     ACTUARIES INC.; ESTATE OF
26   PETER L. HUNTTING; MIKE
     EDWARDS; WILLIAM
27
     SHEFFLER; ECONOMIC
28   GROUP PENSION SERVICES

                                           1
                                                                   16cv2644-WQH-MSB
 1   GROUP, INC.; and DOES 1 to
     100, inclusive ,
 2
                                      Defendants.
 3
 4   HAYES, Judge:
 5           The matters before the Court are the motions for reconsideration of attorney fees
 6   filed by Defendants. (ECF Nos. 112, 113).
 7      I.      BACKGROUND
 8           On September 13, 2017, Plaintiffs Cheap Easy Online Traffic School; Borna
 9   Mozafari and Marla Keller, as Trustees for Cheap Easy On-Line Traffic School Pension
10   Plan; Borna Mozafari, as Trustee for the Cheap Easy On-Line Profit Sharing Plan; Easy
11   On Line Traffic School.Com, Inc.; and Marla Keller, as Trustee for the Marla Keller
12   Pension Plan and Marla Keller 401(K) Plan filed the First Amended Complaint, the
13   operative complaint in this action. (ECF No. 34). Plaintiffs alleged that Defendants, who
14   provided actuarial and administrative services in connection with the Plans, breached their
15   fiduciary duties under the Employee Retirement Income Security Act of 1974 (ERISA).
16   Plaintiffs alleged that the Defendants’ recommendations resulted in overfunding of the
17   Plans and termination of the Plans. Plaintiffs alleged that the Defendants’ conduct caused
18   Plaintiffs significant excise and income tax damages. Plaintiffs additionally brought state
19   law claims arising from Defendants’ conduct in relation to the Plans. (ECF No. 34).
20           On December 13, 2018, the Court granted summary judgment in favor of
21   Defendants. (ECF No. 88).
22           On January 11, 2019, Plaintiffs filed a notice of appeal to the Court of Appeals for
23   the Ninth Circuit with respect to the Order granting summary judgment. (ECF No. 91).
24           On December 20, 2019, Defendants filed a joint motion to extend time to file
25   motions for attorneys’ fees and costs. (ECF No. 89).
26           On December 21, 2019, the Court granted the parties’ joint motion to extend time to
27   file motions for attorneys’ fees and costs. (ECF No. 90). The Court ordered any motions
28   for attorney’s fees be filed on or before January 27, 2019. Id.

                                                    2
                                                                                16cv2644-WQH-MSB
 1            On January 24, 2019, Defendants submitted bills of costs. (ECF Nos. 96, 101).
 2            On February 7, 2019, Plaintiffs filed an objection to the bills of costs. (ECF No.
 3   102).
 4            On February 8, 2019, the Clerk of Court denied the bills of costs for failure to file
 5   within fourteen days after entry of judgment pursuant to Local Rule 54.1.a. (ECF No. 103).
 6            On May 9, 2019, the Court denied Defendants’ motions for attorney fees. (ECF No.
 7   111).
 8            On June 5, 2019, Defendants filed motions for partial reconsideration of the Order
 9   denying attorney fees. (ECF Nos. 112, 113).
10            On June 6, 2019, Defendants filed notices of appeal with respect to the Order
11   denying attorney fees. (ECF Nos. 114, 115).
12            On June 17, 2019, the Court of Appeals for the Ninth Circuit ordered appellate
13   proceedings with respect to the denial of attorney fees to be held in abeyance pending the
14   resolution of the motions for partial reconsideration of the denial of attorney fees. (ECF
15   Nos. 120, 121).
16            On July 1, 2019, Plaintiffs filed a response in opposition to the motions for partial
17   reconsideration. (ECF No. 122).
18            On July 8, 2019, Defendants filed replies in support of the motions for partial
19   reconsideration. (ECF Nos. 123, 124).
20      II.      DISCUSSION
21            Defendants contend that the Court committed clear error in failing to address and
22   rule on Defendants’ request for costs. Defendants assert that the reply briefings from the
23   initial motions for attorney fees requested that the Court award costs pursuant to ERISA.
24   Defendants assert that Defendants requested the same costs pursuant to Fed. R. Civ. Proc.
25   54(d)(1), which the Clerk of Court denied as untimely. Defendants request “that for
26   purposes of a complete record the Court grant their Motion for Partial Reconsideration of
27   the Order which was seemingly limited only to a ruling on their request for attorney fees,
28

                                                    3
                                                                                  16cv2644-WQH-MSB
 1   in order to allow the Court to alter or amend the Order to also address and rule on their
 2   request for an award of costs of action.” (ECF Nos. 123, 124 at 3).
 3         Plaintiffs contend that Defendants are not entitled to reconsideration because the
 4   Court did not commit clear error by not addressing the issue of costs in the Order denying
 5   attorney fees.    Plaintiffs contend that res judicata and collateral estoppel prohibit
 6   Defendants relitigating the issues related to costs. Plaintiffs contend that the Court was not
 7   required to address costs when ruling on Defendants’ motion for attorney fees because the
 8   issue of costs was addressed separately and with finality when the Clerk of Court denied
 9   the requests for costs as untimely.      Plaintiffs contend that the local rules required
10   Defendants to seek review of the Clerk’s denial of costs within seven days, which
11   Defendants failed to do.
12         “Reconsideration is an extraordinary remedy, to be used sparingly in the interests of
13   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
14   F.3d 877, 890 (9th Cir. 2000); see also United Nat’l Ins. Co. v. Spectrum Worldwide, Inc.,
15   555 F.3d 772, 780 (9th Cir. 2009). “[A] motion for reconsideration should not be granted,
16   absent highly unusual circumstances, unless the district court is presented with newly
17   discovered evidence, committed clear error, or if there is an intervening change in the
18   controlling law.” Marlyn Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d
19   873, 880 (9th Cir. 2009) (citing 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th
20   Cir. 1999)). The party seeking reconsideration has the burden of demonstrating that
21   reconsideration is warranted. See Mitchell v. San Diego Cty. Sheriff, 17 Fed.Appx. 697,
22   697–98 (9th Cir. 2001); Kohl v. Las Vegas Metro. Police Dep’t, 17 Fed.Appx. 706, 706–
23   07 (9th Cir. 2001). “Clear error occurs when the ‘reviewing court on the entire record is
24   left with the definite and firm conviction that a mistake has been committed.’” Smith v.
25   Clark Cnty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting United States v. U.S.
26   Gypsum Co., 333 U.S. 364, 395 (1948)). “Whether or not to grant reconsideration is
27   committed to the sound discretion of the court.” Navajo Nation v. Confederated Tribes &
28   Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

                                                   4
                                                                                  16cv2644-WQH-MSB
 1          “In an ERISA action, ‘the court in its discretion may allow a reasonable attorney’s
 2   fee and costs of action to either party.’” Simonia v. Glendale Nissan/Infiniti Disability
 3   Plan, 608 F.3d 1118, 1120 (9th Cir. 2010) (quoting 29 U.S.C. § 1132(g)(1)). The factors
 4   set forth by Hummell v. S.E. Rykoff & Co. govern awards of both costs and fees pursuant
 5   to ERISA. See Franklin v. Thornton, 983 F.2d 939, 943 (9th Cir. 1993) (reversing costs
 6   awarded pursuant to ERISA where district court did not weigh Hummell factors) (citing
 7   634 F.2d 446 (9th Cir. 1980)); Tingey v. Pixley–Richards West, Inc., 958 F.2d 908, 910
 8   (9th Cir. 1992) (denying costs pursuant to ERISA based on Hummell factors); see also
 9   Mogck v. UNUM Life Ins. Co. of America, No. Civ. 99-CV-201-CGA, 2001 WL 34084379,
10   at *1–2 (S.D. Cal. Jan. 8, 2001) (same).
11          In this case, Defendants requested awards “of attorney’s fees and statutory costs of
12   action under ERISA § 502(g)(1).” (ECF Nos. 99, 100 at 11) (emphasis added). The Court
13   stated, “ERISA provides that ‘the court in its discretion may allow a reasonable attorney’s
14   fee and costs of action to either party.’” (ECF No. 111 at 3 (quoting 29 U.S.C. §
15   1132(g)(1)) (emphasis added)). The Court denied the motions in their entireties. Id. at 6.
16   Defendants have provided no authority supporting the conclusion that the Court was
17   required to separately address and rule on the requests for costs and fees pursuant to
18   ERISA. Defendants have identified no substantive difference between costs and fees with
19   respect to the Court’s analysis of the Hummel factors in this case. See Franklin, 983 F.2d
20   at 943; Tingley, 958 F.2d at 910. The Court finds that Defendants have not carried the
21   burden to demonstrate that the Court committed clear error by not separately addressing
22   and ruling on Defendants’ request for costs pursuant to ERISA.                              See Marlyn
23   Natraceuticals, 571 F.3d at 880. The Court declines to grant reconsideration for purposes
24   of addressing requests for costs that were made pursuant to ERISA.1
25
26
     1
       Defendants do not request reconsideration on the grounds that the Clerk improperly denied costs pursuant
27   to Local Rule 54.1.a on February 8, 2019. Defendants did not timely move to retax costs and are not
     entitled to costs pursuant to Rule 54 at this stage in the proceedings. See Fed. R. Civ. Proc. 54(d)(1) (“On
28   motion served within the next 7 days, the court may review the clerk’s action.”); S.D. Cal. Civ. R. 54.1.h.

                                                          5
                                                                                             16cv2644-WQH-MSB
 1      III.    CONCLUSION
 2          The motions for reconsideration (ECF Nos. 112, 113) are DENIED.
 3    Dated: August 2, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     (“A review of the decision of the clerk in the taxation of costs may be taken to the court on motion to re-
28   tax . . . . A motion to retax must be served and filed within seven (7) days . . . .”).

                                                         6
                                                                                            16cv2644-WQH-MSB
